PER CURIAM.
This is an appeal of an order denying the appellants’ motion to dismiss or transfer the action on account of improper venue. Because the complaint alleges that the overt act in furtherance of the alleged conspiracy, see Lipsig v. Ramlawi, 760 So.2d 170, 180 (Fla. 3d DCA 2000), occurred in Miami-Dade County, it follows that Miami-Dade County is a permissible venue. See § 47.011, Fla. Stat. (2006); Lane v. Hemophilia of the Sunshine State, Inc., 793 So.2d 992, 995-96 (Fla. 2d DCA 2001); Straske v. McGillicuddy, 388 So.2d 1334, 1336 (Fla. 2d DCA 1980); see also Tucker v. Fianson, 484 So.2d 1370, 1371 (Fla. 3d DCA 1986).
Affirmed.